                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RAUL CALDERON,

                   Petitioner,                             4:19CV3073

      vs.
                                                       MEMORANDUM
SCOTT FRAKES, Director N.D.C.S;                         AND ORDER

                   Respondent.


       On July 25, 2019, the court conducted an initial review of Petitioner Raul
Calderon’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to 28
U.S.C. § 2254. The court determined Petitioner’s petition did not clearly indicate
the judgment challenged or the grounds alleged and was not signed under penalty
of perjury. (Filing No. 5.) The court ordered Petitioner to file an amended petition
for writ of habeas corpus within 30 days and, later, by September 30, 2019,
pursuant to Petitioner’s request for an extension. (Filing No. 8.) To date, Petitioner
has not filed an amended petition and the time in which to do so has passed.

      IT IS THEREFORE ORDERED that: This case is dismissed without
prejudice because Petitioner failed to prosecute it. The court will enter judgment by
a separate document.

      Dated this 10th day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
